Citation Nr: 0327344	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1976 and from February 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina (SC), that denied, in 
pertinent part, the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder, to include 
Crohn's disease (which the RO characterized as intestinal 
blockage/Crohn's disease).  The veteran has perfected a 
timely appeal.  

It is noted that the Board remanded this claim for additional 
development in April 2001 and in May 2003.  This claim 
subsequently was returned to the Board.


FINDING OF FACT

The medical evidence is in relative equipoise as to whether 
the veteran's gastrointestinal disorder, to include Crohn's 
disease, was related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
gastrointestinal disorder, to include Crohn's disease, was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for a gastrointestinal 
disorder, to include Crohn's disease.  In letters dated in 
September 2001 and May and July 2003, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  The veteran and his representative 
were provided with a copy of the appealed rating decision, a 
statement of the case, the Board remands in April 2001 and 
May 2003, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection for a gastrointestinal disorder, to include 
Crohn's disease.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Further, VA advised the veteran and 
his representative in a letter, dated in June 2000, that the 
veteran was being scheduled for a personal hearing at the RO 
in July 2000.  Finally, in August 2003, the veteran indicated 
that he was waiving the 60-day period to submit additional 
information in support of his claim, and was requesting that 
his claim be forwarded to the Board for appellate review.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA and private medical records and 
examination reports.  VA also has obtained medical opinions 
concerning the medical relationship between the veteran's 
currently diagnosed Crohn's disease and service.  The veteran 
has stated in the course of this appeal that he does not have 
any additional medical records.  Under the circumstances in 
this case, and given the favorable decision below, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim of entitlement to 
service connection for a gastrointestinal disorder, to 
include Crohn's disease, poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported pre-service abdominal surgery at age 2 for 
intussusception of the ileum at the time of his pre-induction 
physical examination in July 1968.  The service examiner who 
conducted this examination noted that the veteran had 
experienced no sequelae (or consequences) from this pre-
service surgery.  Clinical evaluation of the veteran revealed 
no pertinent results, and the veteran was found qualified for 
service in August 1968.

At the time of his pre-induction physical examination, the 
veteran also provided a copy of his pre-service treatment 
records concerning his intussusception of the ileum at age 2.  
A review of these records indicates that the veteran was 
admitted in November 1948 with complaints of vomiting, 
abdominal pain, and mild shock.  It was noted that, while 
hospitalized, his vomiting increased and his abdominal 
diarrhea appeared quite toxic.  Physical examination of the 
veteran revealed that he appeared extremely ill and toxic, 
his skin was clammy and moist, his mucous membranes were pale 
and appeared anemic, his abdomen was moderately distended 
with the appearance of distinct bowel loops outlined over the 
abdomen, the abdomen was silent but not rigid and tender to 
palpation with no distinct mass palpable.  The veteran 
underwent an intussusception and resection of the ileum.  The 
final diagnosis was post-intussusception of ileum with early 
gangrene.  These documents were date-stamped in August 1968 
by Selective Service System Local Board No. 37, Walhalla, SC, 
and it appears that they were reviewed and considered as part 
of the veteran's physical profile in August 1968.

The veteran was treated on numerous occasions for 
gastrointestinal complaints during service.  For example, the 
veteran reported to the U.S. Air Force Regional Hospital 
(hereinafter, "USAFRH"), Fairchild Air Force Base, 
Washington, in February 1972, complaining of cramping and 
abdominal pain, cold sweats, and nausea.  He stated that he a 
normal bowel movement that morning, and no vomiting.  
Physical examination of the veteran revealed that his abdomen 
was soft, flat, and non-tender, and slightly hyper bowel 
sounds.  X-rays of the abdomen were obtained and interpreted 
as showing a calcific density projected to the right of the 
fourth lumbar vertebra which could not be excluded from the 
urinary tract, but the abdomen was otherwise negative.  The 
impression was probable gastroenteritis.  

On subsequent outpatient physical examination at the USAFRH, 
Shaw Air Force Base, South Carolina, in July 1973, the 
veteran complained of vomiting, nausea, cold sweats, and 
diarrhea since the night before this examination.  Physical 
examination of the veteran revealed that the veteran looked 
pale and weak.  The impression was gastroenteritis, probably 
viral.  

At a periodic physical examination of the veteran in March 
1975, no pertinent complaints were noted.  With the exception 
of the usual childhood diseases, and a diagnosis of kidney 
stones in 1973, the veteran denied all other pertinent 
medical or surgical history since his previous physical 
examination in July 1968.  Clinical evaluation of the veteran 
revealed that his abdomen was normal, and he was found 
qualified for duty.

Although he noted that his overall health was good, the 
veteran reported a history of stomach trouble at the time of 
his separation physical examination at the end of his first 
period of service in January 1976.  The veteran explained 
that he had undergone an intestinal operation at age 2, and 
the examiner noted that this related to a duodenal 
obstruction in childhood which had resulted in no 
complications or sequelae.  Clinical evaluation of the 
veteran revealed that his abdomen was normal, and he was 
found qualified for separation.

Although a copy of the veteran's entrance physical 
examination at the time of his second period of service in 
February 1977 was not available, the veteran received a 
complete physical examination contemporaneous to his entry 
into active service for a  second time in March 1977.  At 
that time, it was noted that the purpose of this examination 
was "Lost Records."  The veteran reported a medical history 
that included his pre-service intestinal operation, which the 
examiner classified as an "unknown type of operation for 
intestinal blockage, performed in childhood, no other 
information known."  The examiner also noted that this pre-
service operation had resulted in no complications or 
sequelae.  Clinical evaluation of the veteran revealed that 
his abdomen was normal, and he was found qualified for 
service.

The veteran was hospitalized for four days at the USAFRH, 
Barksdale Air Force Based, Louisiana, in May 1978, with 
complaints of diffuse lower abdominal "crampy" pain, and 
mild nausea.  The veteran stated that he had not doubled up 
in pain or experienced any vomiting.  He reported a medical 
history of very similar illnesses for the previous 15 years 
with episodes of pain every 6 to 12 months that were 
"crampy", radiated around the lower abdomen, usually lasted 
24 hours, and were sometimes reversed by antacids.  It also 
was noted that the veteran had undergone ileocolic 
intussusception at ages 2 with ileal resection because of a 
gangrenous bowel.  Physical examination of the veteran 
revealed a slightly distended abdomen, normal bowel sounds, 
mild pain in the right lower quadrant and lower abdomen, 
slight rebound and referred pain from the upper abdomen to 
the lower abdomen, minimal guarding, and no rigidity or 
masses.  On the fourth day of his hospital stay, x-rays were 
obtained and interpreted as showing resolution of the 
veteran's complaints with air in the colon and minimal gas in 
the small bowel.  The final diagnosis was partial small bowel 
obstruction, etiology undetermined.

On a periodic physical examination in November 1978, the 
veteran noted that he had been hospitalized in May and 
October 1978 for an intestinal blockage stemming from 
childhood and he had experienced no problems since his 
hospital discharge.  Clinical evaluation of the veteran 
revealed that his abdomen was normal, and he was found 
qualified for worldwide duty.

The veteran reported to the emergency room at the USAFRH, 
Blytheville Air Force Base, Arkansas (hereinafter, "USAFRH 
Blytheville"), on December 7, 1978, with complaints of 
severe abdominal cramping.  His medical history included a 
history of scar adhesions from a previous surgery.  Physical 
examination of the veteran revealed that his abdomen was 
moderately distended, generalized tenderness in all 
quadrants, and bowel sounds were somewhat diminished.  No 
further assessment was provided.  The veteran returned to 
this facility later that same day with complaints of more 
abdominal distention and discomfort.  Physical examination of 
the veteran revealed moderate abdominal distention.  The 
veteran was referred to a private physician for further 
treatment.  

A "Clinical Record Cover Sheet" dated in December 1978 
indicates that the veteran was admitted to Chickasawba 
Hospital, Blytheville, Arkansas, on December 7, 1978, spent 4 
days hospitalized at this facility with a diagnosis of acute 
abdominal pain, and was discharged to duty on December 11, 
1978.

A letter from M.Z., M.D., Rainwater-Workman Clinic, 
Blytheville, Arkansas (hereinafter, "Dr. M.Z."), to Col. 
R.O.W., USAFRH Blytheville, dated December 18, 1978, and 
included in the veteran's service medical records, indicates 
that the veteran had been referred to this private examiner 
by his in-service physicians.  Dr. M.Z. indicated that, while 
under his care, the veteran had been hospitalized for what 
looked like a partial bowel obstruction.  "He was observed 
very closely and with time he improved remarkably.  This 
episode passed without any problem and surgery was not 
indicated."  Dr. M.Z. concluded that the veteran would have 
more problems in the future and recommend resection of the 
omentum in order to help prevent further bowel obstruction.

The veteran's physical profile was changed in December 1978.  
He was found physically unfit for worldwide duty based on a 
partial small bowel obstruction.  His PUHLES classification 
was changed to reflect a "4" under the "P" classification.  
Finally, it was noted that the veteran's restrictions from 
worldwide duty were temporary and would expire in March 1979.

The veteran was admitted twice to USAFRH Blytheville in March 
1979 for complaints of mild cramping, nausea, and occasional 
diarrhea.  The assessment on both occasions was acute 
gastroenteritis, with a note on the veteran's second visit 
that his condition was resolving.

In February 1980, the veteran was admitted to USAFRH 
Blytheville with complaints of severe abdominal pain.  The 
veteran's medical history included his pre-service surgery 
for an intestinal obstruction, post-surgical scar adhesions, 
his private hospitalization for treatment in 1979, and a 
upper gastrointestinal series and barium enema twice in the 
past.  The veteran denied any fever or genitourinary 
symptoms.  Objective examination of the veteran revealed that 
he sat hunched over, holding his abdomen, with his pants 
unfastened at his waist, his abdomen was soft, he guarded his 
right lower quadrant area, he complained of pain in the right 
lower quadrant area even when pressure was applied to the 
left abdomen, and bowel sounds were normal to slightly 
increased.  X-rays of the veteran's abdomen were obtained and 
interpreted as showing a scanty amount of gas with air fluid 
levels on the right side of the abdomen, consistent with a 
right-sided ileus.  It was noted that the veteran had a 
pendulous abdomen making it difficult to evaluate.  There was 
a suggestion of a soft tissue density noted on the left side 
of the abdomen which appeared to be a kidney and a fluid 
filled mass.  The provisional diagnosis listed on the x-ray 
report was right lower quadrant abdominal pain.  The 
examiner's assessment was abdominal pain of questionable 
etiology, localized to the right lower quadrant.  Following a 
consultation obtained that same day, the impression was small 
bowel obstruction of questionable etiology.  The veteran was 
admitted to the hospital overnight for observation, and then 
discharged the next day without the need for further medical 
care after the pain had resolved.  

The veteran was admitted to the emergency room at the U.S. 
Air Force Clinic, Andersen Air Force Base (hereinafter, the 
"Anderson Clinic"), in November 1981 complaining of 
recurrent stomach pains.  The veteran's medical history 
included a history of stomach pains due to surgery.  The 
veteran stated that he had experienced no vomiting or nausea.  
Objective examination of the veteran revealed that his 
abdomen was soft, non-tender, with a horizontal scar on the 
lower abdominal area, and his bowel sounds were normal and 
active.  The assessment was post-operative adhesions.

The veteran again was admitted to the emergency room at the 
Anderson Clinic in July 1982 complaining of diarrhea and 
abdominal pain and indigestion.  Physical examination of the 
veteran revealed mild diffuse tenderness in his abdomen and 
normal bowel sounds.  The diagnosis was viral 
gastroenteritis.

At a periodic physical examination in August 1982, the 
veteran denied any significant medical history since his last 
physical examination.  Clinical evaluation of the veteran 
revealed that his abdomen was normal, and he was found 
qualified for worldwide duty.

On subsequent admission to the emergency room at the Anderson 
Clinic in December 1982, the veteran complained of post-
intestinal surgery adhesion and stomach pain, but he reported 
no vomiting and no diarrhea.  Objective examination of the 
veteran revealed that he was in mild distress, his abdomen 
was soft throughout, and he had normal bowel sounds.  The 
diagnosis was acute gastroenteritis.  On follow-up 
examination accomplished the following day at the Primary 
Care Clinic at the Anderson Clinic, it was noted that the 
veteran had a history of bowel problems.  The veteran stated 
that he felt better and had only minimal abdominal pain.  
Objective examination of the veteran revealed that his bowel 
sounds were "okay," his abdomen was soft and non-tender, 
and there was no rebound.  The assessment was a history of 
partial bowel obstruction.

A copy of the veteran's separation physical examination at 
the time of his separation from service in April 1983 was not 
available for review.

A review of the veteran's post-service private treatment 
records provided at the time that he filed his service 
connection claim in January 1999 indicates that the veteran 
was seen at St. Francis Hospital in December 1992 for 
treatment not relevant to this appeal.  It was noted in the 
review of the veteran's systems that he had Crohn's disease 
and a history of bowel resection.  Physical examination of 
the veteran revealed that his abdomen was soft with no masses 
palpated.  The final diagnoses included Crohn's disease.

On admission to Oconee Memorial Hospital, Seneca, SC 
(hereinafter, "Oconee Hospital"), in August 1996, for 
treatment of recurrent kidney stones, it was noted that the 
veteran had a long history of Crohn's disease.  In a review 
of the veteran's symptoms, it was noted that he had 
experienced a recent exacerbation of Crohn's disease but it 
was stable at the time of this admission.  The veteran 
reported no diarrhea or constipation.  Physical examination 
of the veteran revealed normal active bowel sounds without 
mass or tenderness.  The admission and discharge diagnoses 
included Crohn's disease.

A small bowel series of the veteran at Greenville Hospital 
System, Greenville, SC, in October 1996 revealed an 
unremarkable bowel gas pattern, a small bowel of normal 
caliber, the terminal ileum appeared normal, there was no 
evidence of mass lesion, annular lesion, or dilatation of the 
bowel.  On compression under fluoroscopy, there was adequate 
displacement of the small bowel loops.  The radiologist's 
conclusions included an otherwise normal per oral small bowel 
series.

On admission to Oconee Hospital in May 1997, the veteran 
complained of an exacerbation of abdominal pain consisting of 
nausea, crampy pain, bloating, distention, and decreased 
stooling.  It was noted that the veteran had experienced 
multiple episodes with similar symptoms in the past.  The 
veteran's past history was significant for a mid-small bowel 
resection because of an intussusception years earlier.  The 
examiner noted that Crohn's disease had been suspected, but 
he had been unable to find any evidence of this.  Physical 
examination of the veteran revealed that his color was pale, 
his skin was warm and dry, his abdomen had normal bowel 
sounds, no palpable mass, no organomegaly, and moderate 
tenderness.  Acute abdominal x-ray series showed scattered 
gas in the small and large bowel, and the radiologist's 
impression was an essentially normal bowel.  The examiner's 
assessment was partial small bowel obstruction related to the 
veteran's previous small bowel resection and probable 
adhesions.  

At the veteran's colonoscopy at Oconee Hospital in August 
1997, the preoperative diagnosis was Crohn's disease, status-
post ileal resection, and the post-operative diagnosis was 
active ileitis.  No further assessment was provided.

A review of additional post-service private treatment records 
submitted to the RO by the veteran in September 1999 
indicates that the veteran was admitted to the emergency room 
at Oconee Hospital in July 1999 complaining of abdominal 
pain, bloating, and cramps.  It was noted that the veteran 
had a history of Crohn's disease and the veteran's 
presentation at the time of his admission was "typically the 
way his Crohn's disease flares up."  It also was noted that 
the veteran's last significant episode had been two years 
earlier.  A review of the veteran's gastrointestinal system 
was remarkable for abdominal pain.  The veteran's past 
medical history was positive, in pertinent part, for Crohn's 
disease and partial colon removal at age 2.  Physical 
examination of the veteran revealed that his abdomen had soft 
positive bowel sounds, some bilateral lower quadrant 
tenderness, right greater than left, no guarding, rebound, or 
masses.  An acute abdominal x-ray series, interpreted by the 
examiner because there was no radiologist available, revealed 
an unremarkable, flat, and upright view of the abdomen.  The 
examiner's impressions were abdominal pain and Crohn's 
disease exacerbation.

On VA outpatient intestines examination at Dorn VA Medical 
Center, SC (hereinafter, "VAMC Dorn") in September 1999, 
the veteran complained of diarrhea, nausea and vomiting 
during flare-ups of his Crohn's disease, and also complained 
that his flare-ups had increased in frequency and severity, 
with associated cramping of the right lower quadrant and 
lower abdominal pains associated with abdominal distention.  
The examiner noted that no claims file was available for 
review.  The veteran provided a medical history that included 
Crohn's disease first diagnosed in 1990 and his pre-service 
surgery to removal a small segment of small intestine because 
of an intestinal blockage.  Physical examination of the 
veteran revealed that no cutaenous manifestation or 
inflammatory bowel disease was evident, and the abdomen was 
full, soft, and non-tender.  The diagnoses were Crohn's 
disease, initially diagnosed in 1990, although the examiner 
noted that, based on the available information, the veteran 
probably had Crohn's colitis and it was not known whether 
this disease involved the small bowel, and status-post small 
bowel resection at age 2, reportedly for intestinal 
obstruction.

At the veteran's local hearing, held in July 2000, the 
veteran testified as to his in-service hospitalizations, 
including an in-service hospitalization at a private facility 
due to aggravation of his pre-existing Crohn's disease.  The 
veteran and his service representative also requested a 30-
day continuance in order to obtain an opinion from the 
veteran's gastroenterologist linking his currently diagnosed 
Crohn's disease to service.

The veteran provided the RO with an opinion from his 
gastroenterologist in August 2000.  In this letter, G.G.D., 
M.D., Gastroenterology Associates, P.A., Greenville, SC 
(hereinafter, "Dr. G.D."), stated that the veteran had 
first been seen in 1996 with a long history of recurring 
abdominal pain and a background history of Crohn's enteritis.  
Dr. G.D. noted that the veteran's symptoms had always been 
predominantly chronic and recurrent attacks with partial 
small bowel obstructions and that the veteran had undergone 
intestinal surgery at age 2.  Dr. G.D. also stated that the 
veteran's chronic recurring bouts of abdominal pain had begun 
during military service.  This examiner stated further that 
the veteran had a current diagnosis of Crohn's disease, and 
that the veteran's chronic recurring bouts of pain and 
partial obstruction were secondary to this disease.  Dr. G.D. 
concluded that the veteran's medical condition in August 2000 
was the same as it had been during service.  

On VA outpatient intestines examination at VAMC Dorn in 
December 2001, the veteran complained of frequent episodes of 
abdominal pain in the right lower quadrant but denied nausea, 
vomiting, or constipation.  The examiner noted that, on 
reviewing the veteran's available medical records, that 
reports of the veteran's treatment at a private hospital in 
1978 could not be found and that locating these records 
"would answer a lot of questions surrounding [the veteran's] 
issues."  Physical examination of the veteran revealed an 
abdomen that was soft, tender in the right lower quadrant, 
with bowel sounds present, and both inguinal rings were 
normal.  The examiner commented that, after reviewing the 
veteran's medical records and his reported childhood problem, 
the only way to prove that his Crohn's disease was not 
service-connected would be to locate and review records of 
the veteran's 1978 treatment at a private hospital during 
service.  Otherwise, the examiner concluded, the veteran's 
Crohn's disease was not service-connected, as he was admitted 
with recurrent abdominal pain secondary to partial 
obstruction secondary to childhood surgery and Crohn's 
disease had been found in 1990 after the veteran was 
separated from service.  The examiner's assessment included 
Crohn's disease, and status-post 10 inches of small bowel 
removed secondary to intussusception in childhood. 

In April 2003, a VA medical opinion was obtained by the RO.  
At the outset, the VA physician noted that he had been asked 
to review the veteran's medical records and provide an 
opinion as to whether or not a gastrointestinal disorder, to 
include Crohn's disease, existed prior to service and, if it 
did, whether the veteran's service had aggravated this 
disease.  The reviewing physician noted that he had conducted 
an extensive review of the veteran's medical records and 
concluded that this was a very complicated case due to the 
veteran's pre-service intussusception with partial ileal 
resection at age 2.  He noted that the veteran's persistent 
symptoms could be caused from adhesions as mentioned in his 
medical records.  This reviewing physician agreed with the VA 
examiner who had seen the veteran in December 2001 that the 
only way to definitively prove that the veteran's Crohn's 
disease existed prior to service was by finding the treatment 
records from the private hospital that treated the veteran in 
1978 during service.  If Crohn's disease had existed at that 
time, and was shown by contemporaneous x-rays, then the VA 
examiner concluded that stress from the veteran's military 
service could have exacerbated this disease.  Thus, the VA 
reviewing physician concluded that the only way to determine 
with any degree of certainty as to the pre-service existence 
of Crohn's disease would be to review the 1978 treatment 
records.

A second VA medical opinion was obtained in July 2003.  In 
this opinion, the VA reviewing physician stated that the 
veteran had a gastrointestinal condition that pre-existed 
service and noted the veteran's in-service treatment for 
gastrointestinal problems, including treatment in 1978 for 
which records were not available.  The VA reviewing physician 
stated that she did not think that the veteran had Crohn's 
disease during service because he had presented at that time 
with a subacute intestinal obstruction and pain, no nausea or 
vomiting, and his flat upper abdomen had showed some bowel 
fluid levels.  These symptoms were not related to his Crohn's 
disease.  The VA reviewing physician concluded that the 
veteran's currently diagnosed gastrointestinal disorder, to 
include Crohn's disease, did not have its onset during active 
service, and noted that, if the missing treatment records 
from 1978 could be obtained, "that will help us come to a 
conclusion."


Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran's currently diagnosed 
gastrointestinal disorder, to include Crohn's disease, is 
related to service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The Board notes that, in determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Under 
38 U.S.C.A. § 5107(b), where there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the Secretary is required to give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304 (2002).  This presumption only attaches 
where there has been an induction or enlistment examination 
in which the later complained of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this regard, the Board notes that a detailed review of the 
veteran's Air Force pre-induction examination in July 1968 
indicates that there were no clinical findings of a 
gastrointestinal disorder, to include Crohn's disease, at 
this examination.  As noted above, the veteran provided 
records of his pre-service abdominal surgery to his local 
draft board contemporaneous to the time of his pre-induction 
physical examination.  These records also were reviewed and 
considered by an in-service physician in developing the 
veteran's physical profile in August 1968.  However, it is 
well to observe that, in Crowe v. Brown, 7 Vet. App. 238, 245 
(1994), the Court has held that, if a condition is not found 
during the enlistment examination, the fact that the veteran 
reported a history of symptoms or an injury is insufficient 
to rebut the presumption of soundness.  Id.   Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  As there is no clinical evidence 
contemporaneous to the veteran's enlistment examination 
demonstrating a gastrointestinal disorder, to include Crohn's 
disease, the veteran's reported history of a pre-service 
abdominal surgery does not constitute a notation of such 
disorder at service entrance.  Id.  See also 38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304.  Hence, the veteran was found to 
be physically normal on enlistment, and he is presumed to 
have been of sound condition upon service entrance.

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction or enlistment and was not 
aggravated by active service.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.304; Gahman v. West, 12 Vet. App. 406 
(1999).  In this respect, the Board notes that a copy of the 
records pertaining to the veteran's pre-service abdominal 
surgery has been associated with his claims folder.  A 
detailed review of the remaining medical evidence of record 
dated between 1992 and 2003 indicates that the veteran 
reported a medical history that included his pre-service 
abdominal surgery at some, but not all, of his examinations 
during this period.  The veteran also testified at his RO 
hearing in March 2000 that he had received no treatment for 
abdominal complaints between his pre-service surgery at age 2 
and his entrance into active service at age 20.  In that 
regard, the post-service medical history fails to reach the 
level needed so as to characterize it as "clear and 
unmistakable," in light of the enlistment medical 
examination that reflects no clinical abnormality of the 
abdomen at service entrance.  As such, the presumption of 
soundness is not rebutted.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that a gastrointestinal disorder, to include 
Crohn's disease, was incurred during service.  Initially, the 
Board observes that the veteran's service medical records 
indicate several inpatient hospitalizations and frequent 
outpatient treatment for a variety of gastrointestinal 
complaints throughout the veteran's two periods of active 
service.   More importantly for purposes of this decision, in 
an opinion dated in August 2000, the veteran's private 
gastroenterologist, Dr. G.D., stated that the veteran's 
chronic recurring bouts of abdominal pain requiring 
hospitalization and continuous outpatient treatment had begun 
during service and there was no doubt that these chronic 
symptoms were secondary to the veteran's Crohn's disease.  
Critically, Dr. G.D. also concluded that the veteran's 
current gastrointestinal condition, to include his currently 
diagnosed Crohn's disease, was the same as his 
gastrointestinal condition had been during service.  The 
Board acknowledges the VA medical opinions, dated in April 
and July 2003, in which it was concluded that, absent a 
review of additional medical records pertaining to the 
veteran's in-service treatment for gastrointestinal problems 
at a private hospital in 1978, his currently diagnosed 
Crohn's disease could not be linked to service.  And, as Dr. 
G and both of the VA examiners noted, these treatment records 
were not available for review.  Given the opposite 
conclusions reached by the veteran's private 
gastroenterologist in August 2000 and the VA examiners in 
April and July 2003 regarding the existence of a medical 
nexus between the veteran's currently diagnosed Crohn's 
disease and his service, the Board finds that the medical 
evidence is in relative equipoise on this claim.  Therefore, 
pursuant to 38 U.S.C.A. § 5107(b) (West Supp. 2002), and 
acknowledging that it is required to resolve any reasonable 
doubt regarding service-connected disabilities in the 
veteran's favor under 38 C.F.R. § 3.102 (2003), the Board 
concludes that a gastrointestinal disorder, to include 
Crohn's disease, was incurred in service.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder, to include Crohn's disease, is 
granted.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include Crohn's disease, is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



